DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
02.	This action is in response to Applicant’s amendment filed on 12/09/2021.  Claims 1, 3 – 10, and 12 – 20 are pending in the present application.  This action is made FINAL, as necessitated by amendment.

Response to Arguments
03.	Applicant’s arguments with respect to claims 1, 3 – 10, and 12 – 20 have been considered, but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
04.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


06.	Claims 1, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US PGPub 2014/0214897), hereinafter “Zhu”, in view of Weiss et al. (US Patent 7,945,589), hereinafter “Weiss”.
	Consider claim 1, Zhu discloses a system comprising:
	one or more data sources, 	a memory storing processor-executable process steps; and a processor to execute the processor-executable process steps to cause the system to (paragraphs [0007], [0056], the system includes a memory, processor, and a data source);
	initiate a business intelligence (BI) tool (paragraph [0010], a business intelligence tool is utilized);
	connect the BI tool to a connection server integrated with a BI platform, wherein connection of the BI tool to the BI platform automatically connects the BI tool to the connection server (paragraphs [0006], [0013], a business intelligence platform is utilized, whereby a BI tool connects to a server);
	receive selection of an initiate query control (paragraphs [0010], [0013], a query is submitted by the business intelligence tool);
	retrieve, by the connection server, one or more database coupling components from the BI platform, wherein each database coupling component corresponds to a data 
	display, at the BI tool, the retrieved one or more database coupling components (paragraphs [0010], [0021], [0025], the drivers for the database are returned and displayed);
	receive selection of at least one of the retrieved one or more database coupling components to provide data in response to execution of a query (paragraphs [0020], [0024], [0044], the database drivers are used to obtain the data from the database provider, which allows for the query to be executed).
	However, Zhu does not specifically disclose that a middleware architecture is used.
	In the same field of endeavor, Weiss discloses a system comprising:
	a BI platform using a middleware architecture (column 14 lines 52 – 67, column 15 lines 36 – 64, middleware is used in order to implement business intelligence, including associated processes and connections).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the middleware architecture taught by Weiss into the business intelligence tool taught by Zhu for the purpose of allowing a BI tool to take full advantage of the features of the connection server and not have limited capabilities.
	Consider claim 4, and as applied to claim 1 above, Zhu discloses a system comprising:

	Consider claim 9, and as applied to claim 1 above, Zhu discloses a system comprising:
	the connection to the BI platform is automatic (paragraphs [0018], [0020], the server can be responsible for connecting to the business intelligence platform).
	Consider claim 10, Zhu discloses a computer-implemented method comprising:
	initiate a business intelligence (BI) tool (paragraph [0010], a business intelligence tool is utilized);
	connect the BI tool to a connection server integrated with a BI platform, wherein connection of the BI tool to the BI platform automatically connects the BI tool to the connection server (paragraphs [0006], [0013], a business intelligence platform is utilized, whereby a BI tool connects to a server);
	receive selection of an initiate query control (paragraphs [0010], [0013], a query is submitted by the business intelligence tool);
	retrieve, by the connection server, one or more database coupling components from the BI platform, wherein each database coupling component corresponds to a data source (paragraphs [0008], [0016], [0020], drivers for the databases are obtained, which map to the sources of data);
	display, at the BI tool, the retrieved one or more database coupling components (paragraphs [0010], [0021], [0025], the drivers for the database are returned and displayed);

	However, Zhu does not specifically disclose that a middleware architecture is used.
	In the same field of endeavor, Weiss discloses a method comprising:
	a BI platform using a middleware architecture (column 14 lines 52 – 67, column 15 lines 36 – 64, middleware is used in order to implement business intelligence, including associated processes and connections).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the middleware architecture taught by Weiss into the business intelligence tool taught by Zhu for the purpose of allowing a BI tool to take full advantage of the features of the connection server and not have limited capabilities.

07.	Claims 3, 5 – 8, and 12 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US PGPub 2014/0214897), hereinafter “Zhu”, in view of Weiss et al. (US Patent 7,945,589), hereinafter “Weiss”, in further view of Zargham et al. (US PGPub 2002/0107957), hereinafter “Zargham”.
	Consider claim 3, and as applied to claim 1 above, Zhu and Weiss disclose the claimed invention except that CORBA is used.
	In the same field of endeavor, Zargham discloses a system comprising:

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the CORBA taught by Zargham into the business intelligence tool taught by Zhu and Weiss for the purpose of additionally architectures to take advantage of a business intelligence tool.
	Consider claim 5, and as applied to claim 3 above, Zargham discloses a system comprising:
	the CORBA mode is at least one of language-independent, operating system-independent, and technology-independent (paragraphs [0006], [0059], the platform can be independent of the underlying architecture of the system).
	Consider claim 6, and as applied to claim 3 above, Zargham discloses a system comprising:
	the CORBA mode is operative to access the CS via the BI platform (paragraphs [0013], [0059], service connections are integrated into the system, such that the access is done through the service connections).
	Consider claim 7, and as applied to claim 6 above, Zargham discloses a system comprising:
	the CS includes at least one of a CS administrator, a CS application programming interface adapter, a CS core, one or more CS coupling components, and 
	Consider claim 8, and as applied to claim 7 above, Zargham discloses a system comprising:
	the CS core and one or more CS coupling components include configuration files (paragraphs [0139], [0149], files are used for the configuration of the components).
	Consider claim 12, and as applied to claim 10 above, Zhu and Weiss disclose the claimed invention except that CORBA is used.
	In the same field of endeavor, Zargham discloses a method comprising:
	the one or more database coupling components are retrieved via a Common Object Request Broker Architecture (CORBA) mode (paragraphs [0082], [0100], [0107], a Common Object Request Broker Architecture is used in conjunction with a business intelligence platform.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the CORBA taught by Zargham into the business intelligence tool taught by Zhu and Weiss for the purpose of additionally architectures to take advantage of a business intelligence tool.
	Consider claim 13, and as applied to claim 12 above, Zhu discloses a method comprising:
	the one or more database coupling components are one of exclusive or shareable (paragraph [0016], the driver can be used in different platforms).
	Consider claim 14, and as applied to claim 13 above, Zargham discloses a method comprising:

	Consider claim 15, and as applied to claim 13 above, Zargham discloses a method comprising:
	a connection server (CS) is integrated with the BI platform, and the CORBA mode is operative to access the CS via the BI platform (paragraphs [0013], [0059], service connections are integrated into the system, such that the access is done through the service connections).
	Consider claim 16, Zhu discloses a non-transitory computer-readable medium storing program code, the program code executable by a computer system to cause the computer system to:
	initiate a business intelligence (BI) tool (paragraph [0010], a business intelligence tool is utilized);
	connect the BI tool to a connection server integrated with a BI platform, wherein connection of the BI tool to the BI platform automatically connects the BI tool to the connection server (paragraphs [0006], [0013], a business intelligence platform is utilized, whereby a BI tool connects to a server);
	receive selection of an initiate query control (paragraphs [0010], [0013], a query is submitted by the business intelligence tool);
	retrieve, by the connection server, one or more database coupling components from the BI platform, wherein each database coupling component corresponds to a data 
	display, at the BI tool, the retrieved one or more database coupling components (paragraphs [0010], [0021], [0025], the drivers for the database are returned and displayed);
	receive selection of at least one of the retrieved one or more database coupling components to provide data in response to execution of a query (paragraphs [0020], [0024], [0044], the database drivers are used to obtain the data from the database provider, which allows for the query to be executed).
	However, Zhu does not specifically disclose that a middleware architecture is used.
	In the same field of endeavor, Weiss discloses a medium comprising:
	a BI platform using a middleware architecture (column 14 lines 52 – 67, column 15 lines 36 – 64, middleware is used in order to implement business intelligence, including associated processes and connections).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the middleware architecture taught by Weiss into the business intelligence tool taught by Zhu for the purpose of allowing a BI tool to take full advantage of the features of the connection server and not have limited capabilities.
	However, Zhu and Weiss do not disclose that CORBA is used.
	In the same field of endeavor, Zargham discloses a medium comprising:

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the CORBA taught by Zargham into the business intelligence tool taught by Zhu and Weiss for the purpose of additionally architectures to take advantage of a business intelligence tool.
	Consider claim 17, and as applied to claim 16 above, Zhu discloses a medium comprising:
	the one or more database coupling components are one of exclusive or shareable (paragraph [0016], the driver can be used in different platforms).
	Consider claim 18, and as applied to claim 16 above, Zargham discloses a medium comprising:
	the CORBA mode is at least one of language-independent, operating system-independent, and technology-independent (paragraphs [0006], [0059], the platform can be independent of the underlying architecture of the system).
	Consider claim 19, and as applied to claim 16 above, Zargham discloses a medium comprising:
	a connection server (CS) is integrated with the BI platform, and the CORBA mode is operative to access the CS via the BI platform (paragraphs [0013], [0059], service connections are integrated into the system, such that the access is done through the service connections).
claim 20, and as applied to claim 19 above, Zargham discloses a medium comprising:
	the CS includes at least one of a CS administrator, a CS application programming interface adapter, a CS core, one or more CS coupling components, and middleware (paragraph [0071], [0107], middleware is utilized as part of the connections).

Conclusion
08.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

09.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

b) Kurian, Joseph C. et al.			US PGPub	2008/0005054
c) Coriell, Michael L. et al.			US PGPub	2010/0191718

10.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

March 13, 2021